Exhibit 10.12
TRADE NOTIFICATION

     
To:
  Constellation Brands, Inc.
 
  207 High Point Drive
 
  Building 100
 
  Victor, New York 14564
 
   
From:
  Goldman, Sachs & Co.
 
   
Subject:
  Collared Accelerated Stock Buyback
 
   
Ref. No:
  SDB1631459600
 
   
Date:
  May 10, 2010

 
                    The purpose of this Trade Notification is to notify you of
certain terms in the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Constellation Brands, Inc. (“Counterparty”) (together, the
“Contracting Parties”) pursuant to the Supplemental Confirmation referred to
below.
          This Trade Notification supplements, forms part of, and is subject to
the Supplemental Confirmation dated as of April 16, 2010 (the “Supplemental
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. The Supplemental Confirmation is subject to the Master
Confirmation dated as of April 16, 2010 (the “Master Confirmation”) between the
Contracting Parties, as amended and supplemented from time to time.

     
Hedge Completion Date:
  May 10, 2010
 
   
Hedge Period Reference Price:
  USD 18.1140
 
   
Forward Price Adjustment Amount:
  USD 0.18114
 
   
Minimum Shares:
  13,801,480
 
   
Maximum Shares:
  18,401,973

            Yours sincerely,


GOLDMAN, SACHS & CO.

      By:   /s/ Jonathan S. Lipnick         Authorized Signatory           

 